Citation Nr: 1749658	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  14-22 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder. 

2.  Entitlement to service connection for migraine headaches. 

3.  Entitlement to service connection for a left knee disability.  

4.  Entitlement to service connection for a bilateral foot disability.   


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 2000 to November 2003.  This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA), Regional Office (RO) in Columbia, South Carolina.  

In May 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.

The record before the Board consists of electronic records in systems known as Virtual VA and the Veterans Benefits Management System.

The issues of entitlement to service connection for a left knee disability and bilateral foot disability are addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1.  The Veteran's psychiatric disorders are etiologically related to his active service.

2. The Veteran's migraine headaches first manifest in service.  





CONCLUSIONS OF LAW

1.  The criteria for service connection for psychiatric disability, currently diagnosed as anxiety with depression and cannabis abuse disorder, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

2.  The criteria for service connection for migraine headaches have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2017).  Because the Board is granting the Veteran's service connection claims for an acquired psychiatric disorder and migraine headaches, any error committed with respect to those claims is harmless. 

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2017); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

Psychiatric Disorder

The Veteran's claim for an acquired psychiatric disorder is based upon his reports that he initially experienced depressed mood and anxiety in service following the suicide of his step father and sudden death of his grandmother.  He contends that his psychiatric disorders first manifested as a result of those events, and have persisted since that time.  Although he did not receive formal treatment for a psychiatric disorder at that time, the Veteran is certainly competent to report his psychiatric manifestations, and the Board finds no reason to question his veracity.  

Additionally, the Veteran's outpatient treatment notes from the Columbia VAMC and July 2013 VA examination report both provide a diagnosis of anxiety and depressive disorder.  These records and reports also indicate his psychiatric symptoms started as a result of the events described by the Veteran.  Though the July 2013 VA examiner did not find the Veteran's current psychiatric disorders were a result of his in-service insomnia or service-connected disabilities, she did find his current disability was the result of situational/social issues.  The Veteran's treating clinicians have also indicated the Veteran's use of marijuana in service was likely the result of his attempt to self-medicate.   

The Board notes the Veteran underwent a VA examination in July 2012; however, the examiner determined the Veteran did not warrant a diagnosis of a mental disorder, other than cannabis abuse; however, the examiner appears to have based her conclusion on the Veteran's lack of mental health treatment since service.  In this respect, the examiner entirely disregarded the Veteran's reports of symptom manifestation.  Examiners simply are not free to ignore a Veteran's statements related to lay observable symptoms.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).

In this case, several clinicians have determined the Veteran meets all of the diagnostic criteria for an anxiety and depressive disorder.  Additionally, the Veteran's treating psychiatric providers have intimated that his psychiatric symptoms first manifest in service following the death of two close relatives, and the Veteran has competently reported ongoing manifestations since that time.  In sum, the Board is satisfied that the evidence supporting the claim is at least in equipoise with that against the claim.  Therefore, the Veteran is entitled to service connection for his acquired psychiatric disorder.

Headaches

The Veteran seeks service connection for migraine headaches, which he also contends originated in service.

The medical evidence confirms the Veteran currently has migraine headaches.  The central issue that must be resolved at this time is whether the Veteran's current disability originated during service or is otherwise related to service.  

Initially, the Board notes that the Veteran's service treatment records (STRs) show he was treated for headaches in service in December 2002, and again following a motor vehicle accident in January 2003.  The Veteran has since reported chronic ongoing headaches since his initial headaches onset in service.     

During his July 2012 VA examination, the examiner diagnosed the Veteran with migraine headaches; however, the examiner determined the Veteran's headache disorder was "likely to be familial."  In an addendum statement, the examiner stated the Veteran was only treated one time in service, and his mother has a clear history of migraine headaches.  

Notwithstanding the determinations provided by the July 2012 VA examiner, the Veteran has continuously reported he initially experienced headaches during his period of active duty.  The Board notes that although the Veteran may have had a genetic predisposition to develop these headaches, there is no indication the Veteran experienced a chronic headache disorder prior to entrance into active duty.  

In this case, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  The Board also notes that under certain circumstances, lay evidence may be sufficient to establish a nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Lay evidence has been found to be competent with regard to a disease that has "unique and readily identifiable features" that are "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007); see also Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (providing that a veteran's testimony regarding tinnitus is competent evidence, as "ringing in the ears is capable of lay observation.").  

In this case, the Veteran has reported that he initially experienced headaches in service, which have persisted ever since.  The Board finds the Veteran competent to report the quality and onset of his headaches.  It is generally within the competence of a lay person to identify and observe the effect of a disability under the ordinary conditions of daily life.  Many symptoms are readily observable by a lay person.  Accordingly, the lay evidence provided by the Veteran is unquestionably competent evidence.  In this respect, the Board finds the Veteran's own reports of experiencing headaches to be at least as probative as the above-noted VA examiners' findings.  Moreover, the Board also notes the VA examiner did not dispute the onset of the Veteran's migraine headache disorder; rather, the examiner found the condition's date of diagnosis was December 4, 2002.  

As previously noted, this appeal turns on whether there is a nexus between the Veteran's current headache disorder and his headaches experienced in service.  The Veteran has competently and credibly reported that he initially experienced his headaches during service, and the July 2012 VA examiner found the disability's onset occurred in December 2002, while the Veteran was on active duty.  Accordingly, a nexus to service is established.  To the extent the VA examiner in July 2012 stated the Veteran's disability was familial in origin, the Board finds these statements to be of limited probative value.  In this case, there is no indication the Veteran experienced this disability prior to entrance into active duty.    

In sum, the Board is satisfied that the Veteran's current headache disorder initially manifest in service.  Therefore, the Veteran is entitled to service connection for his migraine headache disorder.


ORDER

Service connection for psychiatric disability, currently diagnosed as anxiety disorder with depressive disorder and cannabis abuse, is granted.

Service connection for migraine headaches is granted.


REMAND

While additional delay is unfortunate, the Board finds further development is required before the Veteran's claims are decided.  

Initially, the Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran underwent a VA knee examination in July 2012.  At that time, radiographic evidence revealed degenerative changes with medial compartment arthritis.  The Veteran has alternatively claimed his disability may be either the result of his several airborne jumps, or caused or aggravated by his service-connected right knee disability.  In an addendum medical opinion, the examiner indicated he could find no evidence establishing the Veteran's left knee disability was injured or caused by military service.  In support of this conclusion, the examiner stated that "without a clear documentation" establishing the Veteran's left knee was injured in service, he could not establish a nexus.  However, in this respect, the examiner appears to have totally disregarded the Veteran's competent reports of knee pain following parachute jumps in service.  Examiners simply are not free to ignore a veteran's statements related to lay observable symptoms.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Additionally, a lack of contemporaneous treatment in the service treatment records does not preclude granting service connection for a claimed disability.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  Further, the examiner did not address whether the Veteran's left knee disability could have been proximately caused by his service-connected right knee disability.  During his May 2017 hearing, the Veteran reported a gait alteration and abnormal weight bearing as a result of his service-connected right knee disability.  Based on the foregoing insufficiencies, the Board finds a new VA examination is warranted.  

Next, the Board notes that VA must provide a medical examination or obtain a medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, disease or injury is a low threshold.  McLendon, 20 Vet. App. at 83.  

To date, the Veteran has not been afforded a VA examination in response to his bilateral foot disability claim.  A review of the Veteran's STRs shows he reported experiencing foot/ankle problems on active duty.  Additionally, the Veteran has asserted his foot disability is likely the result of his parachute jumps.  In March 2013 the RO scheduled the Veteran for a VA examination to assess his claimed bilateral foot disability; however, the Veteran failed to attend.  During his May 2017 hearing, the Veteran reported having difficulty getting to the VAMC as a result of his current location and work requirements.  His representative has also asked for the Veteran's examination to be rescheduled.  The Board observes VA's duty to assist a veteran in developing the facts and evidence pertinent to his or her claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  However, the Board finds good cause to reschedule the Veteran for a VA foot examination and medical opinion.  

On remand, relevant ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).    

Accordingly, this case is REMANDED for the following actions: 

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's remaining issues on appeal, to specifically include any more recent treatment records related to the claimed disabilities.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).  

2.  Afford the Veteran a VA examination by an examiner with sufficient expertise, who has not previously examined the Veteran, to address the etiology of the Veteran's claimed left knee disability.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Following a review of the relevant records and lay statements, the examiner should state an opinion with respect to whether any diagnosed left knee disability, to include degenerative arthritis, at least as likely as not (a 50 percent probability or greater):

a)  originated during his period of active service or is otherwise etiologically related to his active service, to specifically include as a result of the Veteran's parachute jumps; 

b) was caused by his service-connected right knee disability; or 

c) was permanently worsened by his service-connected right knee disability.

The examiner must provide a complete rationale for any proffered opinion.  In this regard, the examiner must discuss and consider the Veteran's competent lay statements.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

3.  Also, afford the Veteran a VA examination by an examiner with sufficient expertise to address the etiology of the Veteran's claimed bilateral foot disability.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Following a review of the relevant records and lay statements, the examiner should state an opinion with respect to whether any diagnosed foot disability at least as likely as not (a 50 percent probability or greater) originated during his period of active service or is otherwise etiologically related to his active service, to specifically include as a result of the Veteran's parachute jumps.   

The examiner must provide a complete rationale for any proffered opinion.  In this regard, the examiner must discuss and consider the Veteran's competent lay statements.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

4.  Finally, undertake any other indicated development, and then readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).




______________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


